PER CURIAM.
Gerald McKire, a state inmate, appeals an order by which his petition for writ of *1235mandamus was dismissed for failure to provide the financial documentation required by section 57.085, Florida Statutes. The circuit court dismissed McKire’s petition prior to the decision in Schmidt v. Crusoe, 28 Fla. L. Weekly S367, — So.2d -, 2003 WL 1987971(Fla. May 1, 2003), motion for reh’g filed, No. SC00-2512 (Fla. May 21, 2003), in which the supreme court held that where, as here, a prisoner challenges the loss of gain-time as a result of a disciplinary action, such a claim is a collateral criminal proceeding, and the prisoner’s right to proceed as an indigent is thus determined in accordance with section 57.081, rather than section 57.085.
In addition, although he did so after the circuit court was divested of jurisdiction by the filing of his notice of appeal, the record reflects that McKire has now provided the court a copy of the required financial documentation as an attachment to his motion for reinstatement. Accordingly, we reverse and remand for the trial court to reconsider appellant’s eligibility to proceed as an indigent in light of Schmidt and the attachment to his motion for reinstatement.
WEBSTER, LEWIS and HAWKES, JJ., concur.